DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2020 has been entered.  Claims 1-46 are pending. Claims 1-26, 29, 36, and 43 are cancelled by the applicant.
Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions.
Response to Argument
3.	Applicant’s Specification and Applicant’s arguments filed November 16, 2020 have been fully considered and are persuasive.
Allowable Subject Matter
4.	Claims 27-28, 30-35, 37-42, 44-46 are allowed for the reasons argued by Applicants on pages 7-11 of Remarks, filed November 16, 2020.  None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the date it was effectively filed.
	The prior art of record Winget, Nancy Cam (US 20040240412 A1) discloses a method and system for pre-authenticating a pre-establishing key management on a roaming device prior to reassociation to facilitate fast hand-off in a wireless network is described. For enhanced mobility, both authentication and key establishment is performed prior to reassociation of the roaming device between access points. When the roaming device enters in contact with one of the access points, a local authentication is performed between the access point and the roaming device prior to reassociation with the access point to allow for fast hand-offs of the device between access points within the network.

The prior art of record Habetha; Jorg et al. (US 20070242665 A1) discloses in a cryptographic method between a portable data carrier and a terminal device there are employed a public data-carrier key and a secret data-carrier key of the data carrier as well as a public terminal key and a secret terminal key of the terminal device. The data carrier employs as a public data-carrier key a static public key. As a secret data-carrier key the data carrier employs a secret key that is derived from a secret basic key associated with the public data-carrier key. Within the framework of the method, the terminal device checks an authentication parameter associated with the data carrier and different from the data-carrier keys.
The prior art of record Vleugels; Katelijn et al. (US 20060215601 A1) discloses a Devices of a personal area network (PAN) use a wireless medium that is shared with a wireless local area network (WLAN). WLAN devices communicate using protocols of the WLAN and PAN devices communicate using PAN protocols allowing for lower power transmissions over the wireless medium relative to transmissions over the WLAN. A PAN coordinator device obtains access to the wireless medium for the PAN devices by signalling a reservation of the medium by the PAN coordinator device, such that the other devices defer use of the wireless medium, including at least one WLAN device, for a reservation period. During the reservation period, the communication is done using the PAN protocol. The signalling can be implicit in that the PAN coordinator device transmits one or more frame using the PAN protocol but that is at least partially understandable by WLAN devices such that they defer upon receipt of one or more of the PAN protocol frames, which may be a standard or modified HCCA-CF poll frame, a CTS frame with an increased duration field, or other variation. A PAN coordinator might also signal an access point to set up a DLS link between the PAN coordinator and itself and use the DLS period for PAN traffic.
set up a direct link between first and second stations in a wireless local area network (WLAN) hosted by the apparatus, the direct link comprising a new communication session, the processor element coupled with the memory to set up a first Robust Security Network Association (RSNA) link between the first station and the apparatus and set up a second RSNA link between the second station and the apparatus, wherein the apparatus comprises an access point (AP) and the first and second stations are associated with the AP; receive, from the second station, a message comprising: a random number generated by the first station; a medium access control (MAC) address of the first station; and a random number generated by the second station; generate a first string comprising: a key value generated for the new communication session; the random numbers generated by the first and second stations; and a MAC address of the second station; generate a second string comprising: the key value generated for the new communication session; the random numbers generated by the first and second stations; and the MAC address of the first station (emphasis added), as set forth in claim 27, similar to claims 34 and 41.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion  
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHNGA B TRUONG whose telephone number is 571-272-3858. 
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The central fax number for the organization where this application or proceeding is assigned is 571-273-8300.




/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        September 1, 2021